United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-1785
                                ___________

Gwenn Queen,                           *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       *
Baxter County, AR; Rhonda Porter,      *
clerk of Baxter County Circuit Court;  *
Joe Bodenhamer, County Judge; Jack     *
Berry, of Baxter County Quorum Court; *
Diana Turner, of the Baxter County     * Appeal from the United States
Quorum Court; Ronald McHenry, of       * District Court for the
the Baxter County Quorum Court;        * Western District of Arkansas.
Deborah Knox, of the Baxter County     *
Quorum Court; Johnny Key, of the       * [UNPUBLISHED]
Baxter County Quorum Court; Joe        *
Wilhm, Sr., of the Baxter County       *
Quorum Court; John Davidsaver, of      *
the Baxter County Quorum Court;        *
Larry Quick, of the Baxter County      *
Quorum Court; Fred Lakes, of the       *
Baxter County Quorum Court; Kenneth *
Smith; Arthur Wineland, of the Baxter *
County Quorum Court,                   *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: September 28, 1998
                           Filed: October 6, 1998
                               ___________
Before WOLLMAN, HANSEN, and KELLY, Circuit Judges.
                          ___________

PER CURIAM.

       Gwenn Queen appeals from the district court&s1 adverse grant of summary
judgment in her 42 U.S.C. § 1983 suit claiming deprivations of liberty and property
interests caused by the termination of her employment. After careful review of the
record and the parties& briefs, we affirm the judgment of the district court for the
reasons it stated. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas.

                                         -2-